Citation Nr: 0112849	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a dental disorder for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from August 1963 to 
August 1967.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The Board emphasizes, at the outset, that the issue presently 
before the Board involves only service connection of a dental 
condition for compensation purposes.  Application for 
treatment should be made at a VA medical facility.  The 
record does not show that the veteran has ever so applied.


FINDINGS OF FACT

1.  The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma and he was not 
a prisoner of war (POW).

2.  There is no medical indication that the teeth extracted 
in service are not replaceable.  


CONCLUSION OF LAW

Service connection for a dental disorder as a compensable 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.303, 3.381, 17.161 
(1997 and 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service dental records reveal that during service the veteran 
had extensive dental work including extraction of teeth and 
installation of dental prostheses.  There is no indication of 
dental trauma.  The veteran filed an application for 
compensation or pension claiming a dental condition in 
February 1984.  He was advised to contact the VA Medical 
Center (VAMC) in West Haven, Connecticut to determine what, 
if any, treatment benefits he might be entitled to.  

The veteran again filed a claim for a dental condition in 
September 1999.  Service connection for a dental condition 
for compensation purposes was denied in November 1999 on the 
basis that his claim was not well grounded.  The veteran was 
advised to submit evidence that a dental condition existed 
and that it was possibly related to service.  

In a letter received by the VA in March 2000 Christopher E. 
Henderson, DDS, reported that the veteran was completely 
edentulous in the maxillary arch and partially edentulous in 
the mandibular arch.  He reported that the veteran had broken 
down teeth preventing smooth seating of a mandibular partial.  
Recommended treatment was fabrication of a maxillary complete 
denture and fabrication of a mandibular removable partial 
denture with crowns on damaged teeth to facilitate placement 
of the partial.

In a letter received in March 2000 the veteran reported that 
while he was in service he had his upper teeth removed and 
had a full upper plate as well as lower partials installed.  
He also had work done on his remaining teeth to allow for 
fitting of the partials.  He stated that he was informed that 
over time there would be a need for realigning or replacement 
of those fixtures.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(b) (2000).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
§ 17.161 of this chapter.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be considered service connected for 
treatment purposes:  (1) Calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is not considered disabling.  Id., Note.

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 62 Fed. Reg. 8,201 (February 24, 
1997) (proposed rule), and 64 Fed Reg. 30,392 (June 8, 1999) 
(final rule) ("This amendment clarifies requirements for 
service connection for dental conditions...").  Although it 
does not appear that the RO considered the change in 
regulation, the Board concludes that this was not prejudicial 
to the veteran, since the change in regulation has no effect 
on the outcome of his claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the Board finds that it is not necessary to remand 
the matter for RO consideration of, and issuance of a 
supplemental statement of the case addressing, the regulatory 
change.  

In this case, there is no basis for compensation for the 
extraction of the veteran's teeth since both the former and 
revised regulations clearly provide that replaceable missing 
teeth are not disabling conditions and may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See 38 C.F.R. § 4.149 (1998) and 62 Fed. Reg. 
8201 (codified at 38 C.F.R. § 3.381 (2000)).  The veteran 
does not have any dental condition due to a combat wound or 
other in-service dental trauma and he was not a POW.  Indeed, 
no dental condition other than replaceable missing teeth is 
shown.  As the replaceable missing teeth are not disabling 
conditions for which service connection may be granted for 
compensation purposes, and no other dental condition was 
shown during or after service, a basis for favorable action 
in connection with the veteran's claim has not been 
established.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(b), 3.381.  As the law is dispositive in this case, 
the appeal is without legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

As a final matter, the Board notes that, on November 9, 2000, 
during the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, which, among other things, 
eliminates the well grounded claim requirement, and redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,  114 Stat. 2096 
(2000).  See also VAOPGCPREC 11-00 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The RO has not had an opportunity to address this new 
legislation with regard to the appellant's claim.  The Board 
emphasizes, however, that regardless of the fact that the RO 
characterized the claim as not well grounded, the veteran has 
been provided notice with the basis for the denial of the 
claim.  Significantly, moreover, for the reasons noted above, 
the Board is without authority to grant the benefit sought on 
appeal-indeed, the law precludes it.  See Sabonis, 6 Vet. 
App. at 430.  Thus, any further development consistent with 
the dictates of Veterans Claims Assistance Act of 2000 would 
not result in a different outcome of the matter on appeal.


ORDER

Entitlement to service connection for a dental disorder for 
compensation purposes is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

